Citation Nr: 1548045	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1970 to March 1974 and from January 1976 to May 1978.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Anxiety Disorder

The issue of service connection for anxiety disorder is remanded for additional treatment records and a supplemental VA medical opinion.  At the April 2011 VA examination, the VA examiner diagnosed anxiety disorder not otherwise specified (NOS), in addition to alcohol abuse and polysubstance abuse, and explained that the Veteran had some symptoms of posttraumatic stress disorder (PTSD) that did not meet the full DSM-IV symptom criteria for that diagnosis.  The April 2011 VA examiner then wrote that the relationship between the anxiety disorder NOS and the Veteran's experiences in Vietnam would be addressed best by the psychologist who completed the October 2007 VA posttraumatic stress disorder (PTSD) examination.  

No attempt was made to obtain a supplemental VA medical opinion from the October 2007 VA examiner addressing the likelihood of a nexus relationship between the diagnosed anxiety disorder NOS and service.  In light of evidence showing the in-service event of enemy attacks at the base where the Veteran was stationed during Vietnam service, the Veteran's hearing testimony of psychiatric symptoms of anxiety and stress during service, the current psychiatric diagnosis of anxiety disorder NOS, and insufficient evidence to decide the appeal because no medical nexus opinion has been obtained addressing the question of whether the current psychiatric diagnosis is related to service, a remand for a supplemental VA medical opinion is warranted.      

Accordingly, the issue of service connection for anxiety disorder is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the October 2007 VA examiner who examined the Veteran for psychiatric disability (or another appropriate medical professional, if the examiner is unavailable).  Another examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each psychiatric diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current psychiatric disorder had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident during service.    

For the purpose of providing the medical opinion, the examiner should:
A) assume that the Veteran was exposed to enemy attacks and experienced fear, anxiety, and stress during his Vietnam service,
B) address the significance of the alcohol and drug abuse history and provide opinions on whether:
	i) the alcohol and drug abuse contributed to the anxiety 
	ii) the current psychiatric disorder caused the alcohol and drug abuse 
	iii) the current psychiatric disorder permanently worsened beyond the normal progression (i.e., aggravated) the alcohol and drug abuse.

2.  Thereafter, readjudicate the issue of service connection for an anxiety disorder.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

